Rosenberry, C. J.
The controversy in this case is ruled by the decision in First Wisconsin Trust Co. v. Adams, 218 Wis. 406, 261 N. W. 16. No useful purpose will be served by repeating in this case what is said there. Under the doctrine of that case, rents accrued prior to May 7, 1934, belong to the United Company. Those which thereafter accrued belong to the receiver, and the United Company should account accordingly. The court was therefore in error in directing that the United Company need not account for the rents collected by it accruing on and subsequent to May 7, 1934.
By the Court. — The order appealed from is reversed, and the cause remanded with directions to the trial court to enter an order in accordance with this opinion.